        CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Jared Goyette, et al.,                                Case No. 20-cv-1302 (WMW/DTS)

       Plaintiffs,
                                                      PROTECTIVE ORDER
vs.

City of Minneapolis, et al,

       Defendants.


       Based upon the submissions and arguments of the parties, the Court finds that

good cause exists to enter the following Protective Order:

I.     DEFINITIONS

       1.      As used in this protective order:

               a. “attorney” means an attorney who has appeared in this action;

               b. “confidential document” means a document designated as confidential

                     under this protective order;

               c. to “destroy” electronically stored information means to delete from all

                     databases, applications, and file systems so that the information is not

                     accessible without the use of specialized tools or techniques typically

                     used by a forensic expert;

               d. “document” means information disclosed or produced in discovery,

                     including at a deposition;

               e. “notice” or “notify” means written notice;

               f. “party” means a party to this action; and




                                                  1
        CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 2 of 8




              g. “protected document” means a document protected by a privilege or the

                    work-product doctrine.

II.    DESIGNATING A DOCUMENT OR DEPOSITION AS A CONFIDENTIAL
       DOCUMENT

       1.     A party or non-party disclosing or producing a document may designate it

as confidential if the party or non-party can make a good-faith, particularized showing that

the document contains confidential or proprietary information and the designation

satisfies Fed. R. Civ. P. 26(c). If a party or non-party has a good-faith basis to assert that

a document contains “not public data” under the Minnesota Government Data Practices

Act (“MGDPA”) then this requirement is satisfied. (See definition of “not public data” Minn.

Stat. § 13.02, subd. 8a.) A document which contains only “public data” under the MGDPA

may not be designated as confidential. (See definitions of “public data” Minn. Stat.

§ 13.02, subds. 14 and 15.) If a single document contains a mix of “public data” and “not

public data,” a party or non-party disclosing or producing such a document may designate

as confidential only that portion of the document that contains “not public data.” The

producing party must clearly indicate on the document itself which portions it asserts are

confidential. The receiving party may disclose the “public data” portions of the document

but must not disclose the “not public data,” except as allowed by Section III.

       2.     A party or non-party may designate a document as confidential by

conspicuously marking each page with the word “confidential.”

       3.     Deposition testimony may be designated as confidential:

              (1)      on the record at the deposition; or

              (2)      if a designation of confidential is not made in advance of disclosure

              at a deposition or during the deposition, it may be made within 30 days after



                                              2
        CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 3 of 8




             the date on which the deposition transcript is available by sending written

             notice to all parties. All persons with copies of the deposition transcript shall

             then treat the confidential portions of the deposition as confidential. Until

             the 30-day period has expired, all deposition testimony and transcripts shall

             be treated as confidential.

       4.    If a witness is expected to testify as to confidential or proprietary

information, a party or non-party may request that the witness’s deposition be taken in

the presence of only those persons entitled to receive confidential documents.


III.   WHO MAY RECEIVE A CONFIDENTIAL DOCUMENT

       1.    A confidential document may be used only in this action.

       2.    No person receiving a confidential document may disclose the contents of

that document, except to:

             a. the Court and its staff

             b. an attorney or an attorney’s partner, associate, or staff, who is assisting

                in this litigation;

             c. a person shown on the face of the confidential document to have

                authored or received it;

             d. a court reporter or videographer retained in connection with any

                deposition in this action;

             e. a party (subject to paragraph III.3);

             f. class members (subject to paragraph III.3);

             g. employees, agents, or volunteers of the Attorney General’s Office or the

                Minneapolis City Attorney’s Office, who are assisting in this litigation;



                                             3
       CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 4 of 8




             h. Elected or appointed officials, management-level employees of the City

                  of Minneapolis or the Minnesota Department of Public Safety, and any

                  other employee of the City of Minneapolis or Minnesota Department of

                  Public Safety required to obtain or facilitate settlement authority;

             i.   Any other person who the parties unanimously agree to in writing; and

             j.   any person who:

                  (A)    is retained to assist a party or attorney with this action; and

                  (B)    signs a declaration that contains the person’s name, address,

                  employer, and title, and that is in substantially this form1:

                  I have read, and agree to be bound by, the protective order in the case

                  captioned [case caption and number] in the United States District Court

                  for the District of Minnesota. As soon as my work in connection with that

                  action has ended, but not later than 30 days after the termination of that

                  action (including any appeals), I will return or destroy any confidential

                  document that I received, any copy of or excerpt from a confidential

                  document, and any notes or other document that contains information

                  from a confidential document.

                  I declare under penalty of perjury that the foregoing is true and correct.

      3.     A party may supplement the “confidential” mark (see paragraph 3) with the

words “attorney’s eyes only,” in which case a confidential document so designated may

not be revealed to another party or class member.



1The parties agree that the name and case number may be removed from this declaration
and the protective order in the case of mock jury members who are retained to help
evaluate the case.


                                              4
          CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 5 of 8




       4.     If a confidential document is revealed to someone not entitled to receive it,

the parties must make reasonable efforts to retrieve it.


IV.    SUBPOENAS

       1.     A party serving a subpoena on a non-party must simultaneously serve a

copy of this protective order and of Local Rule 5.6.

       2.     If a party receives a subpoena or other court process that arguably calls for

the production of confidential documents, that party shall give the other parties written

notice of the subpoena or court process and at least ten (10) days’ notice before

producing any such confidential documents.


V.     CORRECTING AN ERROR IN DESIGNATION

       1.     A party or non-party who discloses or produces a confidential document not

designated as confidential may, within 7 days after discovering the error, provide notice

of the error and produce a copy of the document designated as confidential.

       2.     Any party receiving such improperly designated documents shall make

reasonable efforts to retrieve any copies of such documents they have distributed and,

upon receipt of the substitute documents, shall return or destroy the improperly

designated documents.


VI.    USE OF A CONFIDENTIAL DOCUMENT IN COURT OR DEPOSITION

       1.   Filing. This protective order does not authorize the filing of any document

under seal. A confidential document may be filed under seal only in accordance with

LR 5.6.




                                             5
        CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 6 of 8




       2.   Nothing contained in this Stipulation and the resulting Protective Order shall

preclude a party from showing any confidential documents to any third-party witnesses,

either during a deposition or a trial, provided that:

              a. The witness is not given a copy of any confidential documents to take

                  with him or her, the witness is provided with a copy of the Court’s

                  protective order, the witness is advised that paragraphs III.1 and III.2 of

                  the protective order are applicable to him or her, and the witness agrees

                  on the record to abide by such terms.

       3.   Presentation at a hearing. A party intending to present another party’s or a

non-party’s confidential document at a hearing must notify the other party or the non-party

three (3) days in advance of the hearing so that the other party or the non-party may seek

relief from the court.


VII.   CHANGING A CONFIDENTIAL DOCUMENT’S DESIGNATION

       1.     Document disclosed or produced by a party.          A confidential document

disclosed or produced by a party remains confidential unless the parties agree to change

its designation or the court orders otherwise.

       2.     Document produced by a non-party. A confidential document produced by

a non-party remains confidential unless the non-party agrees to change its designation

or the court orders otherwise after providing an opportunity for the non-party to be heard.

       3.     Changing a designation by court order. A party who cannot obtain

agreement to change a designation may move the court for an order changing the

designation. If the motion affects a document produced by a non-party then, with respect

to the motion, that non-party is entitled to the same notice and opportunity to be heard as



                                              6
         CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 7 of 8




a party. The person or entity who designated a document as confidential bears the

burden of proving that the designation is appropriate.


VIII.   HANDLING A CONFIDENTIAL DOCUMENT AFTER TERMINATION OF
        LITIGATION

        1.      Within sixty (60) days of the termination of this action (including any

appeals), each party must:

             a. return or destroy all confidential documents (and copies thereof); and

             b. notify the disclosing or producing party that it has returned or destroyed all

                confidential documents (and copies thereof) within the 60-day period.

        2.      Notwithstanding paragraph 22, each attorney may retain a copy of any

confidential document submitted to the court.

        3.      No retained confidential documents may be used for any other purpose

other than for this action.


IX.     INADVERTENT DISCLOSURE OR PRODUCTION TO A PARTY OF A
        PROTECTED DOCUMENT.

        1.      Notice.

             a. A party or non-party who discovers that it has inadvertently disclosed or

                produced a protected document must promptly notify the receiving party

                and describe the basis of the claim of privilege or protection. If the party or

                non-party provides such notice and description, the privilege or protection

                is not waived.




                                               7
        CASE 0:20-cv-01302-WMW-DTS Doc. 92 Filed 02/26/21 Page 8 of 8




            b. A party who discovers that it may have received an inadvertently disclosed

               or produced protected document must promptly notify the disclosing or

               producing party or non-party.

       2.      Handling of a Protected Document. A party who is notified or discovers that

it may have received a protected document must comply with Fed. R. Civ. P. 26(b)(5)(B).


X.     SECURITY PRECAUTIONS AND DATA BREACHES.

       1.      Each party must make reasonable efforts to protect the confidentiality of

any confidential document disclosed or produced to that party.

       2.      A party who learns of a breach of confidentiality must promptly notify the

disclosing or producing party of the scope and nature of that breach and make reasonable

efforts to remedy the breach.


XI.    GENERAL PROVISIONS

       1.      Any party may apply to the Court for a modification of this Protective Order

on good cause.

       2.      The obligations imposed by this Protective Order survive the termination of

this action.



Dated: February 26, 2021                           __s/David T. Schultz________
                                                   DAVID T. SCHULTZ
                                                   U.S. Magistrate Judge




                                               8
